DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (37; Fig 3; [0094]) = (element 37; Figure No. 3; Paragraph No. [094]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by ARAI; Noriaki (US 20180038876 A1; hereinafter Arai).
1. Arai teaches a fluidic device (30; [0084]) comprising ((see the entire document, and embodiments that share element’s label, Figs 1-4; [0084+], see details in [0184]), and specifically as cited below): 
a first pillar array (of 21; Fig 1) arranged on a substrate (37; Fig 3; [0094]), the first pillar array comprising a plurality of pillars (21) and a plurality of extraction columns (33/34; [0094]) each extraction column comprising an access opening ; and 
a sealing layer (36; [0094]) arranged on the first pillar array to form a sealed fluidic cavity (35).  
2. Arai as applied to the fluidic device of claim 1, further teaches, wherein the fluidic device comprises a deterministic lateral displacement (DLD) device ([0019]).  
4. Arai as applied to the fluidic device of claim 1, further teaches, (the device) further comprising a second pillar (23) array arranged between the first pillar array (21) and the sealing layer (36).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ARAI; Noriaki (US 20180038876 A1; hereinafter Arai) in view of Smith; Joshua T. et al., (US 20170144149 A1; hereinafter Smith).
3. Arai as applied to the fluidic device of claim 1, is silent on, wherein the sealing layer (36) comprises an oxide.  
However, in the analogous art, Smith teaches Direct Bond Transfer Layers For Manufacturable Sealing Of Microfluidic Chips (Title), wherein (Fig 7; [0030]) the wafer 700 will be used to provide the physical ceiling  oxide used to seal the fluid channel.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Smith ‘s materials oxide for Arai’s layer, and thereby, the combination of ( Arai and Smith) will have the layer of (36) as Oxide.
The ordinary artisan would have been motivated to modify Hong in the manner set forth above, at least, since it has been held to be within the general skill of a worker in the art to select a known material, such as, oxide as taught by Grisham for the benefit of having a known values instead of experimenting with new ones, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07. Therefore, in the instant case, selection of a known oxide, prior to the effective filing date of the claimed invention, is held to be obvious and unpatentable over combination of ( Arai and Smith)
5-6. Arai as applied to the fluidic device of claim 1 or 5, is silent on, wherein the first pillar array (21) comprises an oxide, wherein the oxide is silicon dioxide (as claimed in claim 6).  
However, as cited in claim 3 rejection above, Smith teaches, wherein (Fig 13; [0022]) silicon (Si) pillar array sample prepared by the present techniques to have 50 nanometers (nm) of thermally grown silicon dioxide (SiO.sub.2) on the surface  .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Smith ‘s materials silicon oxide for Arai’s pillar, and thereby, the combination of (Arai and Smith) will have the first pillar array (21) comprises silicon dioxide.
The ordinary artisan would have been motivated to modify Hong in the manner set forth above, at least, since it has been held to be within the general skill of a worker in the art to select a known material, such as, oxide as taught by Grisham for the benefit of having a known values instead of experimenting with new ones, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07. Therefore, in the instant case, selection of a known oxide, prior to the effective filing date of the claimed invention, is held to be obvious and unpatentable over combination of ( Arai and Smith).
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ARAI; Noriaki (US 20180038876 A1; hereinafter Arai) in view of GRISHAM; Michael et al., (US 20170209864 A1; hereinafter Grisham).
11. Arai teaches a fluidic device (30; [0084]) comprising (see the entire document, Figs 1-4; [0084+], see details in [0184]), and specifically as cited below): 
a first pillar array (of 21; Fig 1) arranged on a substrate (37; Fig 3; [0094]), the first pillar array comprising a plurality of pillars (21) and a plurality of extraction columns (33/34; [0094]), each extraction column comprising an access opening; 
a sealing layer (36; [0094])  arranged on the first pillar array to form a sealed fluidic cavity (35); and 
an (see below for “oxide”) layer (43/44; Fig 3; [0098]) arranged on the sealing layer, the (oxide) layer having a plurality of vent holes aligned over the plurality of extraction columns (33/34).  
As indicated above, Arai is silent on layer 36 is being formed of oxide.
Nevertheless, in the analogous art, Grisham teaches a DLD array of microfluidic devices (Abstract), wherein ([0820]) inlets and outlets are through-wafer holes created by sandblasting using 50 μm diameter aluminum oxide particles.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Grisham‘s materials oxide for Arai’s layer, and thereby, the combination of (Arai and Grisham) will have the layer of 42/44 as Oxide/.
The ordinary artisan would have been motivated to modify Hong in the manner set forth above, at least, since it has been held to be within the general skill of a worker in the art to select a known material, such as, oxide as taught by Grisham for the benefit of having a known values instead of experimenting with new ones, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07. Therefore, in the instant case, selection of a known oxide, prior to the effective filing date of the claimed invention, is held to be obvious and unpatentable over the combination of (Arai and Grisham).
12. the combination of (Arai and Grisham) as applied to the fluidic device of claim 11, Arai further teaches, wherein the fluidic device comprises a deterministic lateral displacement (DLD) device ([0019]).  
14. the combination of (Arai and Grisham) as applied to the fluidic device of claim 11, Arai further teaches, (the device) further comprising a second pillar (23) array arranged between the first pillar array (21) and the sealing layer (36).  
Claim 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ARAI; Noriaki (US 20180038876 A1; hereinafter Arai) in view of GRISHAM; Michael et al., (US 20170209864 A1; hereinafter Grisham), and in further view of Smith; Joshua T. et al., (US 20170144149 A1; hereinafter Smith).
13. the combination of (Arai and Grisham) as applied to the fluidic device of claim 11, is silent on, wherein the sealing layer (36) comprises an oxide.  
However, as cited in claim 3 rejection above, Smith teaches, wherein (Fig 7; [0030]) the wafer 700 will be used to provide the physical ceiling oxide used to seal the fluid channel.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Smith ‘s materials oxide for Arai’s layer, and thereby, the combination of (Arai, Grisham and Smith) will have the layer of (36) as Oxide.
The ordinary artisan would have been motivated to modify Hong in the manner set forth above, at least, since it has been held to be within the general skill of a worker in the art to select a known material, such as, oxide as taught by Grisham for the benefit of having a known values instead of experimenting with new ones, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07. Therefore, in the instant case, selection of a known oxide, prior to the effective filing date of the claimed invention, is held to be obvious and unpatentable over combination of (Arai, Grisham and Smith).
15-16. the combination of (Arai and Grisham) as applied to the fluidic device of claim 11 and/or 15, is silent on, wherein the first pillar array (21) comprises an oxide.  wherein the oxide is silicon dioxide (as claimed in claimed 16).  
However, as cited in claim 3 rejection above, Smith teaches, wherein (Fig 13; [0022]) silicon (Si) pillar array sample prepared by the present techniques to have 50 nanometers (nm) of thermally grown silicon dioxide (SiO.sub.2) on the surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Smith ‘s materials silicon oxide for Arai’s pillar, and thereby, the combination of (Arai, Grisham and Smith) will have the first pillar array (21) comprises silicon dioxide.
The ordinary artisan would have been motivated to modify Hong in the manner set forth above, at least, since it has been held to be within the general skill of a worker in the art to select a known material, such as, oxide as taught by Grisham for the benefit of having a known values instead of experimenting with new ones, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07. Therefore, in the instant case, selection of a known oxide, prior to the effective filing date of the claimed invention, is held to be obvious and unpatentable over combination of (Arai, Grisham and Smith).
Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim   and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of fluidic device of claim 1, wherein each access opening of each extraction column is a single slit within a sidewall of the extraction column, in combination with the features of Claim the base claim 1.
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of fluidic device of claim 1, each access opening of each extraction column is three slits within a sidewall of the extraction column, in combination with the features of the base claim 1.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of fluidic device of claim 1, wherein each extraction column includes an inverted U-shaped structure, in combination with the features of the base claim 1.
Regarding claim 10, as this inherit the allowable subject matter from claim 9.
Regarding claim 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of fluidic device of claim 11, wherein each access opening of each extraction column is a single slit within a sidewall of the extraction column, in combination with the features of Claim the base claim 11.
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of fluidic device of claim 11, each access opening of each extraction column is three slits within a sidewall of the extraction column, in combination with the features of the base claim 11.
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of fluidic device of claim 11, wherein each extraction column includes an inverted U-shaped structure, in combination with the features of the base claim 11.
Regarding claim 20, as this inherit the allowable subject matter from claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 11, 2022